Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/22/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
Limitations “detection unit” and “control unit” in claim 12 and “computing device” in claim 17, the specification discloses (a stand-alone apparatus that comprises a sensor for measuring a distal skin temperature of a person, and a processor, an FPGA, or an ASIC, in par.23) that corresponds to the structure of the claimed limitations above.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 10 and 14, recite the limitation “and/or” in line 3, this limitation render the claims indefinite because it is unclear what constitutes the metes and bounds of the invention. In particular. Claims 10 and 14 recites at least two instances of elements/parameters in the alternative. Given the multitude of combinations possible, the claims are indefinite because the metes and bounds of the invention cannot be properly ascertained.

Claim 8 recites the limitation "the form" in line 13.  There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation "the form" in line 13.  There is insufficient antecedent basis for this limitation in the claim.

Claim 17 recites the limitations "the person" in line 5, “the optimal time” in line 9, and “the form” in line 14.  There are insufficient antecedent basis for these limitations in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 9, 12, 13 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raymann et al (skin temperature and sleep-onset latency: changes with age and insomnia, published on September 2006)(Submitted in IDS, NPL section, reference No.2).

As to claims 8, 12 and 17, Raymann discloses a computer-implemented method and a detection unit comprising a control/computing device (inherently the computing device receiving digitally measured temperature and automatically performing data 
receiving samples of a distal skin temperature of the person (digitally recording skin temperature from the foot of the user, abstract, and page 261, section 2.3, lines 16-23), 
detecting a temperature change pattern in the samples of distal skin temperature (detecting temperature patterns of the participants, page 259, section 2.2 and page 2.5, section 2.5, as best seen in fig.2), 
wherein the temperature change pattern indicates a reference point for the optimal time window for sleep (the increase of skin temperature prior to onset of sleep, page 258, left column, especially section 1.2, and page 259, left column), and 
determining the optimal time window for sleep on the basis of the indicated reference point (determining sleep-onset latency during a time window, page 261, left column, specially section 2.5, page 263, section 3.2 and section 4, as best seen in tables 2-4), 
wherein the temperature change pattern is in the form of a drop in the distal skin temperature followed by an increase in the distal skin temperature, where the drop and the increase occur within a time window of ten minutes or less (page 258, left column, especially section 1.2, and page 259, left column, as best seen in the left figures of fig.2 plotting feet skin temperature).

.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raymann et al, as applied to claim 12 above, in view of van Someren et al (US 2010/0100004).

As to claim 16, Raymann discloses the system comprises a measurement unit comprising a distal skin temperature sensor configured to receive samples of distal skin temperature from the measurement unit (foot skin temperature sensor/thermistor, abstract and page 261, right column, section 2.3).

Raymann discloses the invention substantially as claimed above, but failed to explicitly teach the system further comprises a wireless transmitter. However van Someren discloses an analogous skin temperature measurement in monitoring sleep system 

As these types of wireless transmitters are well known in the art, and since Raymann’s invention teaches monitoring sleep onset online during an experiment by monitoring measured temperature (page 261, right column, lines 1-20), so it would have been obvious to one having an ordinary skill in the art before the effective filing date of the invention to include a wireless transmitter in Raymann’s invention, as transmitter 45 taught by van Someren’s invention, in order to allow wireless data exchange between the temperature sensors and the computing device with the caregiver, as taught by  van Someren’s invention (par. 59).
Allowable Subject Matter
Claims 10, 11, 14 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAY A ABOUELELA/Primary Examiner, Art Unit 3791